AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of 1



                                         UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November I, 1987)
                                   v.

                   Mauricio Corona-Hernandez                                              Case Number: 3:18-mj-22537-RAM

                                                                                         Mark F. Adams
                                                                                         Defendant's Attorney


REGISTRATION NO. 24829180

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint  ~~~---=-~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                   Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)                                ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesday, October 31, 2018
                  r------·-·-·-···-··
                          L ~ '~ ~ ,.. r1
                                                                              1I       Date of Imposition of Sentence
                                   ~'~ ~ i       ~'



                                                                                       H~~QUAID
                  \                                     . '


                  II
                                      NO'/        1 ZG18
                                                                                       UNITED STATES MAGISTRATE JUDGE
                   I                                          .. ,. ,_,•Jcr-"11-\ 1
                      roCU::           .                            - .~;:urYj
                       ~..;'v   _,...---~--------·~"-~·· ....-···-....-~--



                                                                                                                             3:18-mj-22537-RAM
